            Case 2:20-cv-04321-EGS Document 5 Filed 09/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAROD T. GRAHAM,                                :
                                                 :
                              Petitioner,        :           CIVIL ACTION NO. 20-4321
                                                 :
       v.                                        :
                                                 :
D.B. OBERLANDER and THE                          :
ATTORNEY GENERAL OF THE STATE                    :
OF COMMONWEALTH OF                               :
PENNSYLVANIA,                                    :
                                                 :
                              Respondents.       :

                                             ORDER

       AND NOW, this 9th day of September, 2020, after considering the application for leave

to proceed in forma pauperis (Doc. No. 1) and petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 filed by the pro se petitioner, Sharod T. Graham (“Graham”); and for the reasons set forth

in the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and the petitioner has leave to proceed in forma pauperis;

       2.      The petition for a writ of habeas corpus under 28 U.S.C. § 2254 is DISMISSED

WITHOUT PREJUDICE;

       3.      The court DECLINES to issue a certificate of appealability; and

       4.      The clerk of court shall MARK this matter as CLOSED.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.
